DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to the communications filed on 5/17/2022. Claims 1,3-11 and 13-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1,3-11 and 13-20 are determined to be directed to an abstract idea. 
The claims 1,3-11 and 13-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per MPEP 2106.03, Claims 1 and 3-10 are directed to a system (i.e., apparatus/machine), Claims 11 and 13-18 are directed to a non-transitory computer readable medium (i.e., product/article of manufacture), Claims 19-20 are directed to a method (i.e., process); therefore, all pending claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility test per MPEP 2106.04, Claims 1, 11, and 19 are directed specifically to the abstract idea of generating, storing, and providing events and {business} data metrics by implementing a data pipeline including a plurality of events from at least one source to at least one monitoring {task}; generating a first metric calculator configured to calculate at least one data metric using one or more metric keys related to a set of the plurality of events, wherein the first metric calculator is generated by extending at least one base metric calculator to define the metric calculator; attaching the first metric calculator to the data pipeline using at least one operator provider, wherein the operator provider is configured to extract metric keys from the set of the plurality of events; and storing the at least one data metric; all of which include mental processes (i.e., evaluating and analyzing data from a pipeline to generate/calculate metrics (under broadest reasonable interpretation includes any metrics such as business metrics, sales metrics, advertising, marketing, and so on…)) and certain methods of organizing human activities based on commercial and legal interactions (implementing a data pipeline providing events to monitoring system and generating/calculating metrics (under broadest reasonable interpretation includes any metrics such as business metrics, sales metrics, advertising, marketing, and so on….)). Claims 3-10, 13-18 and 20 are directed to performing the abstract idea of claim 1, 11, and 19 with further details provided for how to perform the abstract idea defined in 1, 11, and 19, which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1, 11, and 19. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per MPEP 2106.04(d) and 2106.05, while the claims 1,3-11 and 13-20 recite additional elements which are hardware or software elements, such as a memory having instructions stored thereon, and a processor configured to read the instructions, database, non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations, monitoring system, and {alternatively if argued as a hardware rather than a set of instructions} the metric calculator(s), these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Regarding Step 2B of the subject matter eligibility test per MPEP 2106.05, while the claims 1,3-11 and 13-20 recite additional elements which are hardware or software elements, such as a memory having instructions stored thereon, and a processor configured to read the instructions, database, non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations, monitoring system, and {alternatively if argued as a hardware rather than a set of instructions} the metric calculator(s), these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, since there are no limitations in the claims 1,3-11 and 13-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansari et al (US 20200334696 A1).
As per claim 1, Ansari teaches system, comprising:
a memory having instructions stored thereon, and a processor configured to read the instructions (Para. 0094 and Claim 1) to: 
implement a data pipeline configured to provide a plurality of events from at least one source to at least one metric monitoring system (Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0181, 0183; also see para. 0242-0248; see at least para. 0178 for monitoring system, wherein the system provides the metrics to a television/monitor to be viewed, or to a website to make it available for public, or a platform that monitors wait times being longer than expected and sending notification to the interested parties); 
generate a first metric calculator configured to calculate at least one data metric using one or more metric keys related to a set of the plurality of events (Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0181, 0183; also see para. 0242-0248),
wherein the first metric calculator is generated by extending at least one base metric calculator to define the first metric calculator (para. 0178-0185, and 0201-0207, at least regarding “Using previously calculated metrics, platform 170 will then calculate a number of other statistics.”); 
attach the first metric calculator to the data pipeline using at least one operator provider, wherein the operator provider is configured to extract metric keys from the set of the plurality of events (Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0181, 0183; also see para. 0242-0248); and 
store the at least one data metric in a metric database (para. 0043, 0181-0182, 0201).

As per claim 3, Ansari teaches a system as recited for claim 1 above. Ansari further teaches wherein the at least one base metric calculator is extended by defining one or more functional programming arguments maintained by the at least one base metric calculator (para. 0178-0185, and 0201-0207, at least regarding “Metrics generated with respect to realtime pipeline data are, in various embodiments, displayed on television screens (e.g., within airport space 150) or otherwise made publicly available (e.g., published to a website), as indicators of wait times, and refresh frequently (e.g., once a minute). In some embodiments, realtime data can be used to trigger email or other messages. For example, suppose a given checkpoint at a particular time of day typically has a wait time of approximately five minutes (and a total number of five to ten people waiting in line). If the current wait time is twenty minutes and/or there are fifty people in line (e.g., as determined by realtime pipeline 226), platform 170 can output a report (e.g., send an email, an SMS, or other message) to a designated recipient or set of recipients, allowing for the potential remediation of the congestion.”).

As per claim 4, Ansari teaches a system as recited for claim 1 above. Ansari further teaches wherein the at least one operator provider is generated by extending at least one base operator provider to define the at least one operator provider (Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0185; also see para. 0242-0248).

As per claim 5, Ansari teaches a system as recited for claim 1 above. Ansari further teaches wherein the processor is configured to read the instructions to: define at least one functional programming argument, wherein the first metric calculator is generated by extending at least one base metric calculator based on the at least one functional programming argument, and wherein the at least one operator provider is generated by extending at least one base operator provider to define the at least one operator provider based on the at least one functional programming argument (Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0185; also see para. 0242-0248).

As per claim 6, Ansari teaches a system as recited for claim 1 above. Ansari further teaches wherein the processor is configured to read the instructions to: retrieve the at least one data metric from the metric database; provide the at least one data metric to a metric monitoring process configured to implement at least one automated strategy adjustment rule; and update at least one item in a catalog of items based on the automated strategy adjustment rule (Fig. 40-42, para. 0201, 0226, 0305, regarding storing and retrieving business metrics/values from a database; para. 0179, 0191-0192, 0216, 0239, 0355, regarding item related measures/metrics and determining where/when to place an item).

As per claim 7, Ansari a system as recited for claim 1 above. Ansari further teaches a wherein the processor is configured to read the instructions to: receive a request for at least one aggregated data metric; retrieve each data metric included in the at least one aggregated data metric from the metric database; and provide the at least one aggregated data metric to a metric monitoring process configured to generate a visual output representative of the aggregated data metric (para. 0242-0248, 0203-0204, 0293, 0390, 0404, regarding aggregating data/metrics over time periods such as hourly/daily; also see Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0185; also see para. 0242-0248).

As per claim 8, Ansari teaches a system as recited for claim 7 above. Ansari further teaches wherein the processor is configured to read the instructions to: receive a request to expand a first dimension of the aggregated data metric; retrieve an updated data metric corresponding to the first dimension of the aggregated data metric from the metric database, wherein the updated data metric includes a metric calculation generated after the aggregated data metric is provided to the metric monitoring process; and provide the updated data metric to the metric monitoring process (para. 0201, 0226, 0305, regarding storing and retrieving business metrics/values from a database; para. 0242-0248, 0203-0204, 0293, 0390, 0404, regarding aggregating data/metrics over time periods such as hourly/daily; also see Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0185; also see para. 0242-0248).

As per claim 10, Ansari teaches a system as recited for claim 1 above. Ansari further teaches wherein the at least one data metric comprises at least one of a key performance indicators (KPI) calculator, a top-k counter, or an anomaly detection calculator (para. 0269-0275, 0291, 0433-0435, regarding KPI metrics; also see para. 0178-0185, regarding the generating of the metrics).

As per Claims 11 and 13-18, Claim 11 and 13-18 recite substantially similar limitations as claims 1 and 3-8, respectively; therefore, Claims 11 and 13-18 are rejected with the same reasoning, rationale and motivation as provided above for Claims 1 and 3-8, respectively.
	As per claim 11, Ansari further teaches non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations (para. 0094).

As per Claim 19, Claim 19 recites substantially similar limitations as claim 1; therefore, Claim 19 is rejected with the same reasoning, rationale and motivation as provided above for Claim 1.

As per claim 20, Ansari teaches a method as recited for claim 19 above. Ansari further teaches defining at least one functional programming argument, wherein the first metric calculator is generated by extending at least one base metric calculator based on the at least one functional programming argument, and wherein the at least one operator provider is generated by extending at least one base operator provider to define the at least one operator provider based on the at least one functional programming argument (para. 0178-0185, and 0201-0207, at least regarding “Using previously calculated metrics, platform 170 will then calculate a number of other statistics.” And “Metrics generated with respect to realtime pipeline data are, in various embodiments, displayed on television screens (e.g., within airport space 150) or otherwise made publicly available (e.g., published to a website), as indicators of wait times, and refresh frequently (e.g., once a minute). In some embodiments, realtime data can be used to trigger email or other messages. For example, suppose a given checkpoint at a particular time of day typically has a wait time of approximately five minutes (and a total number of five to ten people waiting in line). If the current wait time is twenty minutes and/or there are fifty people in line (e.g., as determined by realtime pipeline 226), platform 170 can output a report (e.g., send an email, an SMS, or other message) to a designated recipient or set of recipients, allowing for the potential remediation of the congestion.”; also see Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0185; also see para. 0242-0248).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al (US 20200334696 A1) in view of Batra (US 20050223021 A1).
As per claim 9, Ansari teaches a system as recited for claim 7 above. Ansari does not teach; however, Batra teaches wherein the aggregated data metric is a hypercube (para. 0029, “key performance indicators (KPIs) are modeled as metrics that are expressed in N-dimensional hypercubes that conform to a hypercube model”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ansari with these aforementioned teachings from Batra, in the field of providing enterprise information including KPI metrics, with the motivation to enable assembly of a body of aggregated and summarized management information, based on the current information, to be used to manage at least a portion of an enterprise, as recited in Batra (Abstract).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Batra in the method and system of Ansari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as enabling a defined structure for the metrics for efficient storage/retrieval or further processing.

Response to Arguments
Applicant’s arguments filed on 5/17/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejection from the most recent Office action. Details are provided below. 

Arguments for rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention is not directed to an abstract idea. Examiner respectfully disagrees.
	Applicant’s claimed invention, as explained in the rejection section, is directed to mental processes (i.e., evaluating and analyzing data from a pipeline to generate/calculate metrics (under broadest reasonable interpretation includes any metrics such as business metrics, sales metrics, advertising, marketing, and so on…)) and certain methods of organizing human activities based on commercial and legal interactions (implementing a data pipeline providing events to monitoring system and generating/calculating metrics (under broadest reasonable interpretation includes any metrics such as business metrics, sales metrics, advertising, marketing, and so on….)). Applicant’s removing the terms “customer/consumer” and “business intelligence” and making the claims broad do not exclude these concepts from broadest reasonable interpretation of the claims; on the contrary, the claims are now broader to include various different scenarios of commercial environment that would fit the description of commercial and legal interactions wherein the metrics are under broadest reasonable interpretation include any metrics such as business metrics, sales metrics, advertising, marketing, and so on. 
Further, applicant’s claimed invention, as broad as recited, can be performed in human mind since it is merely generating a calculator (i.e., an algorithm or method) to calculate metrics such as by manipulating data from the pipeline to extract metric keys form plurality of events, all of which under broadest reasonable interpretation can be performed in human mind or with pen and a paper.  

Applicants also argued that the claimed invention is directed to a practical application of the abstract idea. Examiner respectfully disagrees.
	Applicant’s claimed invention does not pertain to the fact pattern of the Enfish or Gemalto decisions/cases. On the contrary to the argued cases, applicant’s claimed invention merely uses technological elements (the additional elements beyond abstract idea) as a tool to merely apply the abstract idea. These technological elements such as a process or a memory (generic components) are not altered in any slight way to provide an improvement to these technologies. 

Arguments for rejections under 35 U.S.C. 102/103:
Applicants argued that the refences do not teach “a memory having instructions stored thereon, and a processor configured to read the instructions (Para. 0094 and Claim 1) to: 
generate a first metric calculator configured to calculate at least one data metric using one or more metric keys related to a set of the plurality of events (Abstract, Fig. 58, 61, 63, 68, para. 0043, 0046, 0048, 0142, 0145, 0177-0181, 0183; also see para. 0242-0248),
wherein the first metric calculator is generated by extending at least one base metric calculator to define the first metric calculator (para. 0178-0185, and 0201-0207, at least regarding “Using previously calculated metrics, platform 170 will then calculate a number of other statistics.”)”. Examiner respectfully disagrees.
Ansari teaches at least in para. 0094 and claim 1 “The invention can be implemented in … a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” Ansari also teaches at least in fig. 61 and 63 (see below) and para. 0046 and 0048 pipelines summarizing data and calculating metrics.

    PNG
    media_image1.png
    470
    757
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    475
    670
    media_image2.png
    Greyscale


And, Ansari further teaches in para. 0178-0185, and 0201-0207, “Using previously calculated metrics [i.e., metrics calculated by a base metric calculator], platform 170 will then calculate a number of other statistics [i.e., extended calculations].”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624